Citation Nr: 1413538	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to ratings for lumbosacral strain in excess of 10 percent, prior to January 15, 2011, and in excess of 20 percent from that date.

2.  Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to October 17, 2012, and in excess of 50 percent from that date.

3.  Entitlement to service connection for sleep apnea (also claimed as a sleep disorder), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The lumbosacral spine disability rating issue is on appeal from a February 2010 rating decision that granted service connection for lumbosacral strain, rated 10 percent, effective in July 2009.  A June 2011 rating decision increased the rating for the Veteran's lumbosacral spine disability to 20 percent, effective January 15, 2011.  A July 2010 rating decision granted service connection for PTSD, rated 30 percent effective in March 2010.  A January 2013 rating decision increased the rating for the Veteran's PTSD to 50 percent, effective October 17, 2012.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  [This Board hearing addressed only the PTSD and lumbar spine rating issues on appeal.]

The sleep apnea and cervical spine disability service connection issues are on appeal from a March 2011 RO rating decision that denied service connection for both claims.  The Veteran's October 2013 VA Form 9, substantive appeal, perfecting the appeal of these issues, requested a Travel Board hearing.  The claims-file now contains documentation indicating that the October 2013 VA Form 9 was received at the RO on October 7, 2013; this date makes the substantive appeal timely (following issuance of the the August 14, 2013 statement of the case (SOC) on these issues.  See 38 U.S.C.A. § 20.302(b).

However, the October 2013 VA Form 9 had not been processed or acknowledged by the RO, and was not in the claims-file, as of the time of the Veteran's October 31, 2013 Travel Board hearing.  Due to this timing and some resulting confusion, although the Veteran testified at a Board hearing shortly after he submitted this substantive appeal, the October 2013 Board hearing's scope excluded these new service connection issues.  No mention of the service connection issues is made at any point during the hearing.  Notably, the Veteran expressed frustration (documented on page 21 of the hearing transcript) because he desired to testify on additional issues but was advised prior to the hearing that he would have to wait until later to testify regarding issues other than the increased rating issues on appeal.  Materials associated with the Board hearing specifically indicate that the August 2013 SOC addressing the service connection issues was in the claims-file, but no substantive appeal on the service connection issues was of record at that time.

There appeared to have been further confusion regarding the appeal of the service connection issues in that the RO has not certified these matters to the Board, and some indications in the Veterans Appeals Control and Locator System (VACOLS) suggest that the RO may have accidentally overlooked the timely substantive appeal and closed the claims.  The record now reflects that the Veteran timely perfected an appeal on those issues.  Therefore, the service connection issues must be addressed by the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

The Veteran has recently petitioned to reopen a claim of entitlement to service connection for heart disease, as documented in the Veterans Benefits Management System (VBMS).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.

PTSD and Lumbar Spine Disability

A review of the record reveals that further development is needed for VA to satisfy its duty to assist the Veteran in developing evidence to substantiate his claims.

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  The Veteran's testimony at the October 2013 Board hearing included testimony asserting that his PTSD has increased in severity since his most recent VA examination.  The most recent pertinent VA examination was  conducted in October 2012.  The Veteran's October 2013 Board hearing testimony indicates that his most recent VA treatment appointment, from the day prior to the hearing, involved a prescribed increase in the dosage of one of his psychiatric medications and the new prescription of an additional medication to address worsening mood difficulties experienced by the Veteran.  The Veteran explained that the very recent change in treatment was because "the moods are getting worse .... They're coming more often."  Additionally, June 2013 VA treatment reports (in Virtual VA) document "a recent worsening in PTSD symptoms."

Concerning the lumbar spine rating issue, the Veteran's medical records include information asserting an increase in pertinent symptom severity since the last VA examination.  The last VA examination for rating purposes as to this issue was in November 2012.  At that time, the Veteran's forward flexion was to 40 degrees, with a note of "evidence of moderate to severe pain in the lumbar spine" during the range of flexion from 30 to 40 degrees.  A higher rating for the lumbar spine disability may be warranted if the Veteran's forward flexion has become functionally limited to 30 degrees or less.  In this light, it is significant that a March 2013 VA psychiatric report (in Virtual VA) shows that the Veteran reported "my back[']s getting worse" while explaining that the "worsened pain" was contributing to his irritability and psychiatric symptoms.

The Veteran is competent to observe a worsening of his symptoms, and the assertion of worsened psychiatric symptomatology appears further suggested by medical professionals.  Accordingly,  contemporaneous examinations to assess the current severity of his PTSD and lumbosacral disability are necessary.  (The November 2012 VA examination report evaluating the Veteran's back contains an unclear statement regarding the duration of incapacitating episodes of intervertebral disc syndrome, and a new VA examination report will have the opportunity to address this with greater clarity.)

Finally, recent records of all VA treatment the Veteran has received for the disabilities at issue are pertinent evidence, are constructively of record, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's testimony at the October 2013 Board hearing clearly described ongoing pertinent VA treatment for PTSD, records of which are not in the evidentiary record.

Sleep Apnea and Cervical Spine Issues

The claims-file contains documentation of a VA Form 9 dated October 4, 2013, seeking to perfect appeals of claims of service connection for sleep apnea and for a ervical spine disability.  It appears that this Form 9 substantive appeal was received on October 7, 2013 (the date of a VA receipt stamp on what appears to be the envelope that delivered the correspondence).  This Form 9 substantive appeal was timely to perfect the appeal of these issues following the August 14, 2013 statement of the case on these issues.  Furthermore, the Form 9 substantive appeal includes a checkmark in the box indicating that the Veteran desired a Board hearing to present testimony on these issues.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As the Veteran requested a Travel Board hearing in a timely (October 2013) VA Form 9, substantive appeal, and such hearing has not been scheduled, and the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand for the scheduling of such hearing is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

The Board observes that a review of VACOLS found that the RO may have closed these service connection appeals, overlooking that the Veteran's timely substantive appeal and hearing request were eventually associated with the claims-file; by remanding these issues the Board ensures that the appeal is properly processed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing, if the Veteran prefers) before the Board addressing the issues of service connection for sleep apnea and for a cervical spine disability.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

2.  The RO should secure for the record copies of the complete clinical records (those not already associated with the claims-file) of all VA treatment the Veteran has received for PTSD and lumbar spine disability, including from the Philadelphia VAMC and the Gloucester County, New Jersey, Veterans Health Clinic, from August 2013 to the present.

3.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon to assess the severity of his service-connected lumbar spine disability (to include all neurological symptoms).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic and neurological manifestations of the disability).  The examiner is requested to comment on any functional loss and/or limitations due to the disability.  In particular, the examiner is asked to respond to the following:

a)  Does the Veteran's lumbar spine disability, accounting for pain and fatigability on repeated movement, limit his functional forward flexion to 30 degrees or less?

b)  Does the Veteran's service-connected lumbar spine pathology include intervertebral disc disease?  If so, please identify the total duration of incapacitating episodes (if any) of intervertebral disc disease over a 12 month period.

The examiner must explain the rationale for all opinions.

4.  After the record is complete, the RO should also arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should also have available for review a copy of the 38 C.F.R. §§ 4.126, 4.130 criteria for rating mental disorders.  The findings reported should include notation of the presence or absence of each symptom listed in the criteria for ratings above 50 percent in the General Rating Formula for Mental Disorders.  The examiner should also comment on the nature and extent of social and occupational impairment that results from the symptoms found.  The examiner is also asked to opine as to whether the Veteran's hand tremors represent a symptom attributed to his PTSD diagnosis (as appears to have been suggested during the October 2013 Board hearing).

5.  The RO should then review the record and readjudicate the issues of entitlement to higher ratings for PTSD and for lumbar spine disability.  If either benefit sought is not fully granted, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  These issues (the PTSD and the lumbar spine disability rating issues, specifically) should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

